440 U.S. 192 (1979)
FEDERAL ENERGY REGULATORY COMMISSION
v.
SHELL OIL CO. ET AL.
No. 77-1652.
Supreme Court of United States.
Argued January 15, 1979.
Decided February 22, 1979.[*]
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Howard E. Shapiro argued the cause for petitioner in No. 77-1652 and respondent in No. 77-1654. With him on the briefs were Solicitor General McCree, Deputy Solicitor General Barnett, Richard A. Allen, and M. Frazier King, Jr. Charles E. Hill argued the cause and filed briefs for petitioner in No. 77-1654.
Thomas G. Johnson argued the cause for respondents in No. 77-1652. With him on the brief were David G. Stevenson, David M. Whitney, W. O. Strong III, Richard F. Generelly, Alan Berlin, B. James McGraw, Edwin S. Nail, Justin R. Wolf, Thomas H. Burton, Robert C. Murray, David C. Henri, Arthur S. Berner, Richard G. Harris, William A. Sackmann, Tom P. Hamill, Robert D. Haworth, John L. Williford, Paul W. Hicks, Richard F. Remmers, James D. Olsen, W. B. Wagner, Jr., Pat F. Timmons, John A. Ramsey, Paul J. Broyles, Karen, A. Berndt, George C. Bond, and Kenneth L. Riedman, Jr. Stephen M. Hackerman, Charles M. Darling IV, John M. Young, and Michael B. Silva filed a brief for Tenneco Oil Co. et al., respondents in No. 77-1652. Edwin W. Edwards, Governor of Louisiana, William J. Guste, Jr., Attorney General, James R. Patton, Jr., David B. Robinson, and Harry E. *193 Barsh, Jr., filed a brief for the State of Louisiana, respondent in No. 77-1652.[]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE STEWART took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 77-1654, Consumer Energy Council of America v. Federal Energy Regulatory Commission, also on certiorari to the same court.
[]  Briefs of amici curiae urging reversal were filed by Robert J. Hobbs for the Action Alliance of Senior Citizens of Greater Philadelphia; by Frederick Moring for the Associated Gas Distributors; and by Charles F. Wheatley, Jr., for the United States Conference of Mayors et al.

Avrum M. Gross, Attorney General, Robert M. Maynard, Assistant Attorney General, and Robert H. Loeffler filed a brief for the State of Alaska as amicus curiae urging affirmance.